Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 and 08/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0017], line 7, first wire 51 should be corrected to first wire 61.
Paragraph [0019], line 5, first element 51 should be corrected to first element 5.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8, 11-12, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant recites “blank portion” throughout the claims. The limitation is nebulous because a plain meaning of blank is that is empty or clear. However, it is unclear which way this portion is empty. The examiner suggests other terms such as gap or separation or free end…etc. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8-10, 13, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeyasu et al. (JP 2013/198090, hereby referred as Takeyasu).
Regarding claim 1, 
As best understood, Takeyasu discloses (figures 1-2 and a machine translation document);
A glass antenna (antenna 10) for receiving a circularly polarized wave in an arbitrary frequency band within a frequency range of 1 GHz to 2 GHz (see paragraph [0012]), the glass antenna being configured for mounting to a window glass of a vehicle (see paragraph [0013], elements 20 and 21) and comprising a metal body part of the vehicle as an antenna element (elements 16 and 17, see paragraph [0013]), the glass antenna comprising: 
a core-side feeding part (element 13); a ground-side feeding part (element 14) arranged adjacent to the core-side feeding part (see paragraph [0015]); 
a first element (element 12) extending from the ground-side feeding part; and 
a parasitic element (element 15) including a first wire, a second wire arranged parallel to or substantially parallel to the first wire and a third wire connecting the first wire and the second wire to each other (element 15 comprises of two parallel sides and one more side for connecting the two parallel sides. See figure 1), 
wherein the parasitic element is disposed to surround the core-side and ground-side feeding parts at a position between an edge of the metal body part located adjacent to the core-side and ground-side feeding parts and the third wire (see figures 1-2, element 15 comprises of plurality of sides and surrounding the ground and feed portions or element 15 comprises of U shaped in the same manner as applicant’s figure 1), 
wherein the core-side feeding part is disposed in an area surrounded by the first wire, the third wire, the first element, the ground-side feeding part and the edge of the metal body part (core side feeding part 13, the U-shaped element 15 which comprises of three wires, the first element 12, the ground side feeding part 14 and the edge of the metal body part for the vehicle), 
wherein a blank portion is provided between the parasitic element and the first element such that the parasitic element and the first element allow resonance with a radio wave in any arbitrary frequency band within the frequency range (the gap or coupling between 15 and 12. Or element D1. See paragraphs [0024], [0029] and [0030]), and 
wherein, when the window glass is mounted to the vehicle (window glass 21 and vehicle 20), a first end of the first wire located away from the third wire (see first and third wire as shown in the figure below) and the edge of the metal body part (edge of metal body of vehicle 20) are disposed with a blank portion (the gap or element D2) provided therebetween in an in- plane direction of the window glass of the vehicle (elements 21 and 20) such that the first end of the first wire and the metal body part are in a positional relationship that allows resonance with a radio wave in any arbitrary frequency band within the frequency range (figure 1 below, the first end of the first wire and the metal body of the vehicle, the gap or coupling as disclosed in paragraphs [0024], [0029] and [0030]); 
a second end of the second wire (see second end of the second wire as shown in figure 1 below) located away from the third wire and the edge of the metal body part are disposed without a blank portion provided therebetween in the in-plane direction of the window glass of the vehicle, or are disposed with a blank portion provided therebetween (gap or element D2) in the in-plane direction of the window glass (element 21) of the vehicle (element 20) such that the second end of the second wire and the metal body part are in a positional relationship that allows resonance with a radio wave in any arbitrary frequency band within the frequency range (see paragraphs [0024], [0029] and [0030]); and 
a blank portion (gap D2 and/or D1) is provided between the ground-side feeding part (element 14) and the metal body part of the vehicle (metal body part of vehicle 20) such that the ground-side feeding part and the metal body part of the vehicle allow resonance a radio wave in any arbitrary frequency band within the frequency range (see paragraphs [0024], [0029] and [0030]).  

    PNG
    media_image1.png
    473
    691
    media_image1.png
    Greyscale

Regarding claim 4, 
Takeyasu discloses (figures 1-2);
A second element (element 11) extending from the core-side feeding part (element 13), wherein the second element, the parasitic element and the metal body part are in a positional relationship that does not allow resonance with a radio wave in the frequency range (parasitic element 15, the metal body part of the vehicle 20. See paragraph [0036]).  

Regarding claim 8, 
As best understood, Takeyasu discloses (figures 1-2);
Wherein, when the window glass (element 21) is mounted to the vehicle (element 20), the first and second ends are disposed with a blank portion provided between each of the first and second ends and the metal body part in the in-plane direction of the window glass such that each of the first and second ends and the metal body part are in a positional relationship that allows resonance with a radio wave in any arbitrary frequency band within the frequency range (see the gaps D1 and D2, see paragraph [0036]).  

Regarding claim 9, 
Takeyasu discloses (figures 1-2);
A window glass structure for a vehicle, comprising the glass antenna according to claim 1 (glass antenna 10 and window glass 21 for vehicle 20). 

Regarding claim 10, 
Takeyasu discloses (figures 1-2);
Wherein an arrangement direction of the core-side feeding part and the ground-side feeding part is parallel to or substantially parallel to the edge of the metal body part (see elements 13 and 14).  

Regarding claim 13, 
Takeyasu discloses (figures 1-2);
Wherein the third wire is arranged parallel to or substantially parallel to the edge of the metal body part (see the third wire as shown in figure 1 above) located adjacent to the core-side and ground-side feeding parts (elements 13 and 14, the metal part of vehicle 20 to the left side of the figure 2).  

Regarding claim 17, 
Takeyasu discloses (figures 1-2);
Wherein the glass antenna (antenna 10) has a circularly polarized wave reception band width to receive circularly polarized waves in multiple arbitrary frequency bands (see paragraphs [0002]- [0004]) within the frequency range of 1 GHz to 2 GHz (see paragraph [0012]).  

Regarding claim 18, 
Takeyasu discloses (figure 1);
Wherein the second element is of linear shape or L-shape (element 11).  

Regarding claim 20, 
Takeyasu discloses (figures 1-2);
A vehicle (element 20), comprising the window glass structure according to claim 9 (structure 21).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyasu et al. (JP 2013/198090, hereby referred as Takeyasu) in view of Kazuhito et al. (EP 3611795, hereby referred as Kazuhito).
Regarding claim 2, 
As best understood, Takeyasu does not disclose; 
Wherein the first element extends toward the third wire, and wherein the blank portion is provided between a free end of the first element and the parasitic element. 

However, Kazuhito teaches (figure 2);
Wherein the first element extends toward the third wire (first element 1 towards the vertical line 3), and wherein the blank portion is provided between a free end of the first element and the parasitic element (see the gap between element 1 and the U shaped element 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first element extends toward the third wire, and wherein the blank portion is provided between a free end of the first element and the parasitic element, as taught by Kazuhito, into Takeyasu in order to provide an improved antenna and to obtain desired frequency band.  

Regarding claim 3, 
Takeyasu does not disclose; 
Wherein the first element and the parasitic element are in a positional relationship that allows resonance with a radio wave in any arbitrary frequency band within the frequency range.

However, Kazuhito teaches (figure 2);
Wherein the first element and the parasitic element are in a positional relationship that allows resonance with a radio wave in any arbitrary frequency band within the frequency range (first element 1 which is in 45 degree with respect to the third wire of parasitic element 3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first element and the parasitic element are in a positional relationship that allows resonance with a radio wave in any arbitrary frequency band within the frequency range, as taught by Kazuhito, into Takeyasu in order to provide an improved antenna and to obtain desired frequency band.  

Regarding claim 19, 
Takeyasu does not disclose; 
Wherein the first element is arranged to extend at an angle of 45 degrees with respect to the third wire.  

However, Kazuhito teaches (figure 2);
Wherein the first element is arranged to extend at an angle of 45 degrees with respect to the third wire (element 1 extends 45 degree with respect to element 3). 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the first element is arranged to extend at an angle of 45 degrees with respect to the third wire, as taught by Kazuhito, into Takeyasu in order to provide an improved antenna and to obtain desired frequency band.  

Claims 5-6, 11-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyasu et al. (JP 2013/198090, hereby referred as Takeyasu).
Regarding claim 5, 
Takeyasu may not explicitly disclose; 
Wherein, in the parasitic element, a minimum distance (III) between a first connection point at which the first wire and the third wire are connected to each other and a second connection point at which the second wire and the third wire are connected to each other is in a range of ± 25% of (0.5 x ƛ(2) x α.) x A, and a minimum distance (I) between the first connection point and the metal body part and a minimum distance (II) between the second connection point and the metal body part are each in a range of (0.25 x ƛ(2) x α) to (0.5 x ƛ(1) x α), where α is a wavelength shortening coefficient of glass and is taken as 0.7; ƛ(1) and ƛ(2) are each an arbitrary wavelength in a free space within the frequency range and satisfy a relationship of ƛ(1) > ƛ(2) ; and A is an integer of 1 to 3.  


However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein, in the parasitic element, a minimum distance (III) between a first connection point at which the first wire and the third wire are connected to each other and a second connection point at which the second wire and the third wire are connected to each other is in a range of ± 25% of (0.5 x ƛ(2) x α.) x A, and a minimum distance (I) between the first connection point and the metal body part and a minimum distance (II) between the second connection point and the metal body part are each in a range of (0.25 x ƛ(2) x α) to (0.5 x ƛ(1) x α), where α is a wavelength shortening coefficient of glass and is taken as 0.7; ƛ(1) and ƛ(2) are each an arbitrary wavelength in a free space within the frequency range and satisfy a relationship of ƛ(1) > ƛ(2) ; and A is an integer of 1 to 3 in order to provide an improved antenna and to achieve desired frequency band, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Regarding claim 6, 
Takeyasu may not explicitly disclose; 
Wherein a minimum distance (III) between a first connection point at which the first wire and the third wire are connected to each other and a second connection point at which the second wire and the third wire are connected to each other, a minimum distance (I) between the first connection point and the metal body part and a minimum distance (II) between the second connection point and the metal body part satisfy a relationship of (I) + (II) > (III).  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a minimum distance (III) between a first connection point at which the first wire and the third wire are connected to each other and a second connection point at which the second wire and the third wire are connected to each other, a minimum distance (I) between the first connection point and the metal body part and a minimum distance (II) between the second connection point and the metal body part satisfy a relationship of (I) + (II) > (III) in order to provide an improved antenna and to achieve desired frequency band, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 11, 
As best understood, Takeyasu may not explicitly disclose; 
Wherein a length of the blank portion between the parasitic element and the first element is adjusted within a range of 1 mm to ƛ (1) x 0.5 x α where ƛ (1) is an arbitrary wavelength in a free space within the frequency range; and α is a wavelength shortening coefficient of glass and is taken as 0.7.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a length of the blank portion between the parasitic element and the first element is adjusted within a range of 1 mm to ƛ (1) x 0.5 x α where ƛ (1) is an arbitrary wavelength in a free space within the frequency range; and α is a wavelength shortening coefficient of glass and is taken as 0.7 in order to provide an improved antenna and to achieve desired frequency band, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 12, 
As best understood, Takeyasu may not explicitly disclose; 
Wherein a length of the blank portion between the ground-side feeding part and the metal body part is adjusted within a range of 5 mm to ƛ (1) x 0.5 where ƛ (1) is an arbitrary wavelength in a free space within the frequency range. 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a length of the blank portion between the ground-side feeding part and the metal body part is adjusted within a range of 5 mm to ƛ (1) x 0.5 where ƛ (1) is an arbitrary wavelength in a free space within the frequency range in order to provide an improved antenna and to achieve desired frequency band, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14, 
Takeyasu may not explicitly disclose; 
Wherein a distance of the core-side and ground-side feeding parts is 5 mm to 30 mm.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a distance of the core-side and ground-side feeding parts is 5 mm to 30 mm in order to provide an improved antenna and to achieve desired frequency band, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 15, 
Takeyasu may not explicitly disclose; 
Wherein each of the core-side and ground-side feeding parts has a size of 25 mm2 to 360 mm2.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each of the core-side and ground-side feeding parts has a size of 25 mm2 to 360 mm2 in order to provide an improved antenna and to achieve desired frequency band, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 16, 
As best understood, Takeyasu may not explicitly disclose; 
Wherein a length of the blank portion between the first end of the first wire and the edge of the metal body part and a length of the blank portion between the second end of the second wire and the edge of the metal body part are each adjusted within a range of 5 mm to ƛ (1) x 0.5 where ƛ (1) is an arbitrary wavelength in a free space within the frequency range.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a length of the blank portion between the first end of the first wire and the edge of the metal body part and a length of the blank portion between the second end of the second wire and the edge of the metal body part are each adjusted within a range of 5 mm to ƛ (1) x 0.5 where ƛ (1) is an arbitrary wavelength in a free space within the frequency range in order to provide an improved antenna and to achieve desired frequency band, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oka Hidetoshi, WO 02/056412, Dai US 2019/0319334, Ogino et al. US 2010/0231468 are realter prior art and each teaching a glass antenna with plurality of branches for a vehicle.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845